UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7344


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE LAMARK WATERS, a/k/a Boom Boom, a/k/a Bang ’em up, a/k/a Mark,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:07-cr-00022-AWA-FBS-1)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Lamark Waters, Appellant Pro Se. Darryl James Mitchell, Alan Mark Salsbury,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Lamark Waters appeals the district court’s order denying his motion for a

sentence reduction filed pursuant to 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782 to

the U.S. Sentencing Guidelines. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Waters,

No. 2:07-cr-00022-AWA-FBS-1 (E.D. Va. Sept. 22, 2017).              We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2